 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   KEVIN DAVID DICKEY,                       Case No. CV 17-07733 AFM
12                      Plaintiff,
                                               MEMORANDUM OPINION AND
13                v.
                                               ORDER AFFIRMING DECISION
14                                             OF THE COMMISSIONER
     NANCY A. BERRYHILL, Acting
15   Commissioner of Social Security,
16                      Defendant.
17

18         Plaintiff seeks review of the Commissioner’s final decision denying his
19   applications for disability insurance benefits and supplemental security income. In
20   accordance with the Court’s case management order, the parties have filed
21   memorandum briefs addressing the disputed issues. This matter is now ready for
22   decision.
23                                   BACKGROUND
24         Plaintiff applied for disability insurance benefits and supplemental security
25   income in 2013, alleging that he became disabled on November 30, 2011. Plaintiff’s
26   claims were denied initially and on reconsideration. (Administrative Record (“AR”)
27   102-113, 116-121.) A hearing was held before an Administrative Law Judge (“ALJ”)
28   on January 6, 2016, at which Plaintiff, who was represented by counsel, testified.
 1   (AR 33-58.) In addition, the ALJ propounded interrogatories to a Vocational Expert
 2   (“VE”) and Plaintiff did not object to either the questions or the VE’s responses. (AR
 3   17, 229, 238-245.)
 4         The ALJ issued a decision on March 2, 2016, finding that Plaintiff suffered
 5   from the following severe impairments: bilateral knee disorders, back sprain, and
 6   obesity. (AR 20.) The ALJ determined that Plaintiff retained the RFC to perform a
 7   limited range of light work. (AR 21.) Relying on the testimony of the VE, the ALJ
 8   concluded that Plaintiff was able to perform his past relevant work as a telephone
 9   solicitor and security guard. (AR 25-26.) Alternatively, the ALJ adopted the VE’s
10   testimony that Plaintiff could perform other work existing in significant numbers in
11   the national economy, including the jobs of food and beverage order clerk, lens
12   inserter, and optical assembler. (AR 27.) Accordingly, the ALJ determined that
13   Plaintiff was not disabled. (AR 27-28.) The Appeals Council denied review, thereby
14   rendering the ALJ’s decision the final decision of the Commissioner. (AR 1-6.)
15                                  DISPUTED ISSUES
16         1. Whether the ALJ properly evaluated Plaintiff’s subjective complaints.
17         2. Whether the ALJ properly considered the effects of Plaintiff’s obesity on his
18            ability to work.
19         3. Whether the ALJ erred in rejecting the opinions of the State agency
20            physicians.
21         4. Whether the ALJ erred in finding that Plaintiff could perform his past
22            relevant work or other work existing in significant numbers in the national
23            economy.
24                               STANDARD OF REVIEW
25         Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
26   determine whether the Commissioner’s findings are supported by substantial
27   evidence and whether the proper legal standards were applied. See Treichler v.
28   Commissioner of Social Sec. Admin., 775 F.3d 1090, 1098 (9th Cir. 2014).

                                               2
 1   Substantial evidence means “more than a mere scintilla” but less than a
 2   preponderance. See Richardson v. Perales, 402 U.S. 389, 401 (1971); Lingenfelter v.
 3   Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007). Substantial evidence is “such relevant
 4   evidence as a reasonable mind might accept as adequate to support a conclusion.”
 5   Richardson, 402 U.S. at 401. Where evidence is susceptible of more than one rational
 6   interpretation, the Commissioner’s decision must be upheld. See Orn v. Astrue, 495
 7   F.3d 625, 630 (9th Cir. 2007); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,
 8   1196 (9th Cir. 2004) (“When evidence reasonably supports either confirming or
 9   reversing the ALJ’s decision, [the court] may not substitute [its] judgment for that of
10   the ALJ.”).
11                                       DISCUSSION
12   I.    The ALJ provided legally sufficient reasons for discounting Plaintiff’s
13         subjective complaints.
14         Plaintiff testified that he was unable to work due to pain in his knees and back.
15   According to Plaintiff, any movement was “exhausting.” He estimated that he was
16   able to stand for only one to two minutes at a time, sit for only five to ten minutes at
17   a time, walk only half a block, and lift eight to ten pounds. (AR 52, 54-56.) After
18   sitting for a while, Plaintiff had difficulty focusing due to pain. (AR 52-53.) Plaintiff
19   spent most of the day on the couch in a semi-reclining position, and he needed to
20   shift positions, lie down, and elevate his legs. (AR 54-56.) Plaintiff explained that
21   although his doctor did not prescribe a cane, it was recommended, and Plaintiff used
22   one whenever he left the house. (AR 53-54.)
23         In addition, Plaintiff testified that his orthopedic surgeon recommended knee
24   replacement surgery, but only if Plaintiff reduced his weight to below 250 pounds.
25   (AR 56.) Plaintiff estimated that he weighed between 350 and 360 pounds. (AR 52.)
26   Finally, Plaintiff mentioned that his doctor recommended that Plaintiff take up water
27   aerobics, but he had been unable to afford it. (AR 56.)
28

                                                3
 1          Relevant Law1
 2          Where, as here, a claimant has presented evidence of an underlying impairment
 3   and the record is devoid of affirmative evidence of malingering, the ALJ’s reasons
 4   for rejecting the claimant’s subjective symptom statements must be “specific, clear
 5   and convincing.” Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017) (quoting
 6   Garrison v. Colvin, 759 F.3d 995, 1014-1015 (9th Cir. 2014)). “General findings
 7   [regarding a claimant’s credibility] are insufficient; rather, the ALJ must identify
 8   what testimony is not credible and what evidence undermines the claimant’s
 9   complaints.” Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014) (quoting Lester
10   v. Chater, 81 F.3d 821, 834) (9th Cir. 1995)). The ALJ’s findings “must be
11   sufficiently specific to allow a reviewing court to conclude the adjudicator rejected
12   the claimant’s testimony on permissible grounds and did not arbitrarily discredit a
13   claimant’s testimony regarding pain.” Brown-Hunter v. Colvin, 806 F.3d 487, 493
14   (9th Cir. 2015) (quoting Bunnell v. Sullivan, 947 F.2d 345-346 (9th Cir. 1991) (en
15   banc)).
16          Factors the ALJ may consider when making such determinations include the
17   objective medical evidence, the claimant’s treatment history, the claimant’s daily
18   activities, and inconsistencies in testimony. Ghanim v. Colvin, 763 F.3d 1154, 1163
19   (9th Cir. 2014); Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012).
20          Analysis
21          The ALJ provided the following reasons reasons for finding Plaintiff’s
22   subjective complaints not fully credible.
23          1. Plaintiff’s allegations were inconsistent with the objective medical
24              evidence.
25          The ALJ considered the positive clinical and diagnostic findings and
26   concluded that although they showed that Plaintiff suffered from a severe knee
27
     1  Social Security Ruling 16-3P, which became effective March 28, 2016 does not apply to this
28
     case. See SSR 16-3P, 2017 WL 5180304, at *1.
                                                  4
 1   impairment, back impairment, and obesity, they were not consistent with Plaintiff’s
 2   allegations of disabling pain and exertional limitations. (AR 22-24.)
 3           In summarizing the medical evidence, the ALJ began by noting that x-rays
 4   from June 2008 (approximately three and a half years prior to Plaintiff’s alleged date
 5   of onset) showed moderate degenerative changes bilaterally with possible loose
 6   bodies within the right knee joint, bilateral osteoarthritis worse on the right than the
 7   left and primarily in the medial compartment, and no definite knee effusion. (AR 266,
 8   268.)
 9           The ALJ noted that Plaintiff next complained of knee pain in July 2013, when
10   Plaintiff appeared at for an initial visit at Lancaster Family Urgent Care. Physical
11   examination by physician’s assistant (“P.A.”) Ramon Medina showed crepitus but
12   no edema. Plaintiff was prescribed Tramadol. (AR 249-250.) At a follow up
13   appointment in October 2013, P.A. Medina recommended nutrition counseling and
14   weight management. Plaintiff requested referral to an orthopedic surgeon, and P.A.
15   Medina referred him to Nitin A. Shah, M.D. (AR 252-253, 264.)
16           In November 2013, Dr. Shah examined Plaintiff. Dr. Shah’s treatment notes
17   reflect crepitation, tenderness, painful range of motion, and McMurray’s test causing
18   discomfort but no ligamentous instability. Dr. Shah ordered an MRI scan. (AR 263.)
19           The December 2013 MRI of Plaintiff’s right knee revealed chronic tear of the
20   anterior cruciate ligament, severe medial compartment osteoarthrosis with complex
21   degenerative tearing maceration of the 1 medial meniscus diffusely, multiple intra-
22   articular bodies noted in the Baker’s cyst, and small suprapatellar effusion and
23   synovitis. An MRI of the Plaintiff’s left knee showed severe medial compartment
24   osteoarthrosis with complex degenerative tearing maceration of the body and
25   posterior horn medial meniscus, chronic tear of the anterior cruciate ligament, and
26   moderate lateral compartment osteoarthritic changes. (AR 254-257.)
27           In January 2014, after reviewing the MRI results, Dr. Shah diagnosed Plaintiff
28   with bilateral osteoarthritis. In his treatment notes, Dr. Shah stated: “conservative

                                                5
 1   treatment [is] recommended.” He prescribed a hinged knee brace and Naprosyn – a
 2   non-steroidal anti-inflammatory drug. Dr. Shah also discussed the option of a Synvisc
 3   injection, but Plaintiff did “not wish to undergo any injection at the present time.”
 4   (AR 258.)
 5         In August 2014, Plaintiff saw his primary care physician and complained of
 6   bilateral knee pain “since 1980s.” (AR 278.) Examination revealed antalgic gait,
 7   decreased extension, and tenderness. Lachmann’s test, posterior drawer test, and
 8   MacMurray’s test were all negative. Sensation was normal in the bilateral lower
 9   extremities. Bilateral extremity strength was 5 out of 5 except quadriceps and
10   hamstring muscles were 4 out of 5 due to pain. Reflexes were normal. Notes indicate
11   that Plaintiff ambulated with a straight cane. Plaintiff was prescribed Norco (a
12   narcotic pain reliever) and physical therapy was recommended. (AR 278-279.)
13   Plaintiff’s health insurance plan approved physical therapy for August 2014 through
14   December 2014. (AR 273.) Nevertheless, as the ALJ noted, there was no indication
15   in the record that Plaintiff ever attended physical therapy. (AR 23.)
16         Plaintiff saw his primary care physician several more times in the following
17   year. The clinical findings from these visits were similar to those from August 2014.
18   Plaintiff denied side effects from his pain medication, and he was given refills.
19   Physical therapy was again recommended. (See AR 280-283, 306-307.) As the ALJ
20   noted, during his August 6, 2015 annual physical, Plaintiff reported that he was doing
21   “ok” and his musculoskeletal examination was normal. (AR 302-305.)
22         The ALJ also noted that Plaintiff reported both knee and back pain when he
23   saw his primary care physician on August 21, 2015. The findings from Plaintiff’s
24   knee examination were the same as in prior visits. With regard to Plaintiff’s back,
25   examination showed decreased range of motion, positive Faber’s test, and tenderness.
26   Straight-leg-raising-test was negative, and facet loading was negative bilaterally.
27   Plaintiff reported that Norco “minimally helped,” and he was prescribed Percocet
28   instead. (AR 305-308.)

                                               6
 1         With regard to Plaintiff’s obesity, the ALJ noted that given Plaintiff’s weight
 2   of 358 pounds and height of 74.5’, Plaintiff’s body mass index (BMI) was 45.34.
 3   (AR 23-24 [citing AR 249].) Plaintiff’s BMI placed him at Level III obesity, which
 4   the ALJ acknowledged was considered “extreme,” and he was therefore at the
 5   greatest risk for developing obesity-related impairments. (AR 24 n. 2.)
 6         As set forth above, the objective evidence, including the MRI scan and other
 7   clinical findings, showed that Plaintiff suffered from severe bilateral osteoarthritis in
 8   his knees, a back impairment, and obesity. (AR 278-279, 282-283, 303, 305-308.)
 9   Nevertheless, no objective medical evidence indicated that Plaintiff’s impairments
10   precluded him from standing more than one or two minutes, sitting more than ten
11   minutes, or lifting more than ten pounds. Similarly, nothing in the medical record
12   indicated that Plaintiff was likely to become exhausted from “any kind of
13   movement,” as he alleged. Thus, whether or not a different interpretation of the
14   evidence was possible, the ALJ rationally could conclude that the objective clinical
15   findings did not support Plaintiff’s allegations of pain and functional limitations. See
16   Orn, 495 F.3d at 630 (ALJ decision must be upheld where evidence is susceptible of
17   more than one rational interpretation).
18         The ALJ also found that there was no objective evidence supporting Plaintiff’s
19   testimony that he required a cane. The ALJ acknowledged that the record reflected
20   that Plaintiff had been using a cane from August 2014 to August 2015 and that his
21   treating physician recommended continued use. (AR 23-24.) However, the ALJ
22   explained that Dr. Shah did not observe Plaintiff using a cane nor did he recommend
23   one. The ALJ found Dr. Shah’s records more persuasive. (AR 24, 258, 263, 277.)
24         The ALJ’s interpretation of the record is a rational one. Plaintiff argues that
25   Dr. Shah’s findings and the MRI results “supported” his use of a cane. (ECF No. 20
26   at 12.) But evidence that Plaintiff believes supports his cane use is not the equivalent
27   of evidence that a physician has prescribed a cane or otherwise opined that Plaintiff
28   needs a cane to ambulate. There is no dispute that Dr. Shah did not prescribe,

                                                7
 1   recommend, or mention a cane. Furthermore, the ALJ took Plaintiff’s cane use into
 2   consideration by including the need for periodic use of a cane for balance in
 3   Plaintiff’s RFC. (AR 21.)
 4         In sum, the ALJ’s summary of the record was accurate and complete, and his
 5   interpretation of the medical evidence was rational. Accordingly, so long as it was
 6   not the sole basis for his credibility determination, the ALJ was entitled to rely upon
 7   the lack of objective medical evidence to discount Plaintiff’s subjective complaints.
 8   See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (“Although lack of medical
 9   evidence cannot form the sole basis for discounting pain testimony, it is a factor that
10   the ALJ can consider in his credibility analysis.”); Rollins v. Massanari, 261 F.3d
11   853, 857 (9th Cir. 2001) (“While subjective pain testimony cannot be rejected on the
12   sole ground that it is not fully corroborated by objective medical evidence, the
13   medical evidence is still a relevant factor in determining the severity of the claimant’s
14   pain and its disabling effects.”); Riebling v. Berryhill, 2018 WL 1896528, at *14
15   (C.D. Cal. Apr. 19, 2018) (ALJ reasonably determined that relatively mild objective
16   showing that claimant suffered from degenerative disc disease did not support
17   claimant’s testimony “that her back pain is so severe that even when taking narcotic
18   pain medication, she must spend a significant part of each day lying down to manage
19   her pain”). Here, the ALJ did not rely solely upon the lack of objective medical
20   evidence, but provided additional reasons for discrediting Plaintiff’s testimony.
21         2. Plaintiff received limited and conservative treatment.
22         In assessing Plaintiffs credibility, the ALJ found that Plaintiff’s limited and
23   conservative treatment did not support his allegations of disabling symptoms. The
24   ALJ found Dr. Shah’s recommendation of conservative treatment to be significant.
25   As the ALJ explained, the absence of more aggressive treatment for both Plaintiff’s
26   knees and back suggested that his symptoms and limitations were not as severe as
27   Plaintiff alleged. (AR 23-24.)
28         The record confirms the ALJ’s characterization of the medical evidence. As

                                                8
 1   discussed, Dr. Shah examined Plaintiff, reviewed his MRI scans, and explicitly
 2   recommended conservative treatment consisting of a knee brace and Naprosyn, a
 3   non-narcotic pain reliever. (AR 258.) Plaintiff’s primary care physician also treated
 4   Plaintiff’s impairments with prescription medication, and recommended physical
 5   therapy, and weight management. The fact that Plaintiff’s physician prescribed
 6   narcotic pain medication does not invalidate the ALJ’s characterization of Plaintiff’s
 7   treatment as conservative. Rather, courts have considered treatment to be fairly
 8   characterized as conservative even when a narcotic pain medication is paired with
 9   additional treatment such as epidural injections. See Martin v. Colvin, 2017 WL
10   615196, at *10 (E.D. Cal. Feb. 14, 2017) (“[T]he fact that Plaintiff has been
11   prescribed narcotic medication or received injections does not negate the
12   reasonableness of the ALJ’s finding that Plaintiff’s treatment as a whole was
13   conservative, particularly when undertaken in addition to other, less invasive
14   treatment methods.”); Zaldana v. Colvin, 2014 WL 4929023, at *2 (C.D. Cal. Oct. 1,
15   2014) (a treatment regimen including Tramadol, ibuprofen, and “multiple steroid
16   injections” was “a legally sufficient reason on which the ALJ could properly rely in
17   support of his adverse credibility determination because the record reflects that
18   plaintiff was treated on the whole with conservative care for her foot pain with good
19   results and improvement.”); see also Huizar v. Comm’r of Social Sec., 428 Fed.
20   App’x 678, 680 (9th Cir. 2011) (noting that the claimant responded favorably to
21   conservative treatment, which included “the use of narcotic/opiate pain
22   medications”).
23         Plaintiff argues that his treatment was not conservative because surgery was
24   recommended for his knees. (ECF No. 20 at 12.) As support for this argument,
25   Plaintiff points to his own testimony at the hearing. (AR 56.) He also cites a statement
26   in the medical record in which Plaintiff’s treating physician wrote: “ – seen ortho –
27   needs new knees – however not a candidate at this time due to age and weight.” (AR
28   279.) This notation, however, appears to be based solely upon Plaintiff’s

                                                9
 1   unsubstantiated self-report. Critically absent from the record is any evidence that
 2   Plaintiff’s orthopedic surgeon, or any other physician, recommended surgery.
 3   Likewise, as discussed below, the record lacks any evidence demonstrating that
 4   Plaintiff underwent knee injections. The record also reflects relatively infrequent
 5   visits to the doctor, during which Plaintiff reported no negative side effects from
 6   medication, and the resulting treatment essentially consisting of medication refills.
 7   Thus, contrary to Plaintiff’s contention, the record supports the ALJ’s conclusion that
 8   Plaintiff received limited and conservative medical treatment, and the ALJ could
 9   properly rely on such in finding his subjective complaints lacked credibility. See
10   Miner v. Colvin, 609 Fed. App’x 454, 455 (9th Cir. 2015) (ALJ properly relied upon
11   conservative treatment to discount claimant’s subjective complaints where “despite
12   [claimant’s] allegations that she suffered disabling pain for years, [claimant’s]
13   doctors did not recommend surgeries or other aggressive treatments.”
14         3. Plaintiff failed to pursue available treatment.
15         In discounting Plaintiff’s subjective complaints, the ALJ also relied upon
16   evidence that Plaintiff refused knee injections and did not pursue physical therapy.
17   The ALJ found that the evidence indicated that Plaintiff’s treatment had been
18   generally successful in controlling his symptoms. (AR 24.) As set forth above, the
19   record confirms that physical therapy was recommended and approved by Plaintiff’s
20   health care plan, yet Plaintiff never attended physical therapy. Likewise, the record
21   demonstrates that Plaintiff was offered knee injections, but declined them. (AR 258.)
22   The ALJ could properly infer from the foregoing evidence that Plaintiff’s symptoms
23   were well controlled and not as severe as he alleged. See Miner, 609 Fed. App’x at
24   455 (ALJ properly relied on claimant’s failure to pursue aggressive treatment to
25   discount claimant’s subjective complaints, stating that, “for instance, when surgery
26   was discussed as one of several treatment options for allegedly disabling
27   incontinence, [claimant] chose exercises.”); Warre v. Comm’r of Soc. Sec. Admin.,
28   439 F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled effectively

                                               10
 1   with medication are not disabling.”); Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir.
 2   1996) (ALJ may consider failure to “seek treatment or to follow a prescribed course
 3   of treatment” in assessing credibility).
 4         Plaintiff’s contention that the ALJ misstated the record lacks merit. According
 5   to Plaintiff, although he initially declined the injections in January 2014, he “did
 6   eventually undergo the Synvisc injections before his visit to his primary care
 7   physician in August 2014, at which time he reported that the Synvisc injections have
 8   not helped his knee pain.” (ECF No. 20 at 12.) In support of this assertion, Plaintiff
 9   refers to a medical record from Plaintiff’s treating physician, which includes the
10   following note: “‒knee injections (synvisc have not helped).” (AR 279.) But this
11   notation appears to be based upon nothing other than Plaintiff’s self-report. Plaintiff
12   does not point to anything in the medical record showing that he underwent a Synvisc
13   injection, and the Court’s review reveals no such evidence. To the contrary, the only
14   orthopedic surgeon who examined Plaintiff indicated that Plaintiff declined
15   injections.
16   II.   The ALJ properly considered Plaintiff’s obesity.
17         The ALJ found that obesity was among Plaintiff’s severe impairments. He
18   stated that Plaintiff’s “weight, including the impact on his ability to ambulate, as well
19   as other body systems, has been considered within the functional limitations herein.”
20   (AR 22-23.) Plaintiff’s severe obesity was explicitly part of the basis for the ALJ’s
21   assessment of Plaintiff’s RFC. Plaintiff contends that despite these statements in the
22   ALJ’s decision, the ALJ failed to actually assess the impact of Plaintiff’s obesity
23   individually and in combination with his other impairments. (ECF No. 20 at 13-14.)
24         It is true that an ALJ must consider the interactive effect between the
25   claimant’s obesity and other conditions. Celaya v. Halter, 332 F.3d 1177, 1182 (9th
26   Cir. 2003). Here, however, Plaintiff has not pointed to any evidence that his obesity
27   caused additional functional limitations that the ALJ did not already consider. See
28   Burch, 400 F.3d at 683 (ALJ properly considered claimant’s obesity as related to

                                                11
 1   RFC where ALJ acknowledged physicians’ notes regarding obesity and possible
 2   effects, and where claimant did not point to evidence of functional limitations
 3   resulting from obesity that the ALJ failed to consider); Huerta v. Colvin, 2014 WL
 4   1092467, at *6 (C.D. Cal. Mar. 18, 2014) (rejecting claim that ALJ failed to
 5   adequately considered impact of obesity on claimant’s RFC where plaintiff pointed
 6   to no evidence of an additional functional limitation attributable to obesity that the
 7   ALJ did not consider); Bowhay v. Colvin, 2013 WL 819794, at *11 (C.D. Cal. Mar. 5,
 8   2013) (same); Davis v. Astrue, 2012 WL 3011223, at *13 (N.D. Cal. July 23, 2012)
 9   (ALJ did not err in evaluating obesity where plaintiff “failed to cite any medical
10   evidence in the record from her various physicians that her obesity exacerbated her
11   other impairments or functional limitations. Although Davis cites social security
12   rulings for conditions and limitations that can be affected by obesity, Davis has not
13   established that her obesity exacerbated her impairments or prevented her ability to
14   work.”).
15   III.   Any error in rejecting the opinions of the State agency physicians was
16          harmless.
17          State agency physicians G. Lockie, M.D. and S. Garcia, M.D. both opined that
18   as a result of knee osteoarthritis compounded by obesity, Plaintiff was limited to
19   sedentary work. Specifically relevant to Plaintiff’s claim, these physicians opined
20   that Plaintiff could stand and/or walk for two hours in an eight-hour workday. (AR
21   62-65, 74-75, 83-86, 93-96.) The ALJ considered these opinions and afforded them
22   “partial weight.” However, the ALJ found that the stand and/or walk limitation “is
23   too restrictive given the above-described medical evidence.” (AR 24.)
24          Plaintiff argues that the ALJ failed to provide specific and legitimate reasons
25   for rejecting the State agency physicians’ uncontroverted opinions about Plaintiff’s
26   limited ability to stand and/or walk. (ECF No. 20 at 15.)
27          An ALJ “may reject the opinion of a non-examining physician by reference to
28   specific evidence in the medical record.” Sousa v. Callahan, 143 F.3d 1240, 1244

                                              12
 1   (9th Cir. 1998). An ALJ errs when he “rejects a medical opinion or assigns it little
 2   weight while doing nothing more than ignoring it, asserting without explanation that
 3   another medical opinion is more persuasive, or criticizing it with boilerplate language
 4   that fails to offer a substantive basis for his conclusion.” Garrison, 759 F.3d at 1012-
 5   1013.
 6           Here, the ALJ’s boilerplate statement that the opinions were not supported by
 7   the medical evidence did not constitute a specific and legitimate reason for rejecting
 8   the uncontroverted opinions of the State agency physicians. To the contrary, the
 9   ALJ’s reason was of the type that the Ninth Circuit has explicitly found legally
10   inadequate. See Embry v. Bowen, 849 F.2d 418, 421-422 (9th Cir. 1988) (“To say
11   that medical opinions are not supported by sufficient objective findings or are
12   contrary to the preponderant conclusions mandated by the objective findings does
13   not achieve the level of specificity our prior cases have required.... The ALJ must do
14   more than offer than his conclusions. He must set forth his own interpretations and
15   explain why they, rather than the doctor’s, are correct.”); Castorena v. Berryhill,
16   2017 WL 8186762, at *4 (C.D. Cal. Oct. 4, 2017) (ALJ’s finding that state agency
17   physician opinions were “not consistent with the record as a whole” was not a specific
18   and legitimate reason for rejecting those opinions).
19           Nevertheless, the Commissioner is correct that this error was harmless. In
20   finding Plaintiff was not disabled, the ALJ concluded that Plaintiff was able to
21   perform his past relevant work. This conclusion was based upon the VE’s testimony
22   that Plaintiff could perform his past relevant work as security guard and telephone
23   solicitor. As the VE testified, the occupation of telephone solicitor (DOT 299.357-
24   014) is a sedentary job, both as generally and actually performed. (AR 25-26, 240-
25   241.) Sedentary jobs require no more than two hours of standing/walking in an eight-
26   hour workday. See SSR 96-9p; 1996 WL 374185. In addition, the ALJ’s non-
27   disability determination was based upon his alternative Step Five finding that
28   Plaintiff was able to perform other sedentary jobs existing in significant numbers in

                                               13
 1   the national economy. Specifically, the ALJ adopted the VE’s opinion that Plaintiff
 2   could perform the jobs of order clerk, food and beverage (DOT 209.567); lens
 3   inserter (DPT 713.687-026); and optical assembler (DOT 713.687-014), all of which
 4   are sedentary and which existed in significant numbers in the national economy. (AR
 5   242.)
 6           The jobs that the ALJ concluded Plaintiff could perform jobs were consistent
 7   with the State agency physicians’ opinions that Plaintiff was limited to
 8   walking/standing for two hours in an eight-hour workday. Consequently, even giving
 9   full weight to the opinions of the State agency physicians, the ALJ’s non-disability
10   conclusion would be the same. See Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th
11   Cir. 2008) (error is harmless when inconsequential to the ultimate disability
12   determination); Christian v. Colvin, 2016 WL 3568185, at *8 (C.D. Cal. June 29,
13   2016) (ALJ’s error in RFC formulation and finding that claimant could do past
14   relevant work was harmless where the ALJ made an alternative finding at step five
15   of the sequential process that claimant could perform sedentary jobs in the national
16   economy); Warner v. Astrue, 2009 WL 1255466, at *14 (D. Or. May 4, 2009) (even
17   if ALJ erred in determining that claimant was capable of light level work, error was
18   harmless because ALJ found a substantial number of jobs under step five that
19   complied with sedentary limitation).
20   IV.     Any error in the hypothetical question was harmless.
21           Plaintiff contends that the hypothetical question posed to the VE was erroneous
22   because the ALJ failed to include all of the work-related limitations testified to by
23   Plaintiff and assessed by the State agency physicians. (ECF No. 20 at 16-17.)
24   Hypothetical questions posed to a vocational expert must include an accurate,
25   detailed description of all of the claimant’s limitations. Thomas v. Barnhart, 278 F.3d
26   947, 956 (9th Cir. 2002).
27           To the extent Plaintiff contends that the hypothetical should have included
28   additional functional restrictions based upon Plaintiff’s allegations of pain and

                                               14
 1   limitations, his claim fails because the ALJ properly rejected Plaintiff’s subjective
 2   complaints. To the extent Plaintiff contends that the ALJ should have included a
 3   limitation of two hours of walking/standing in an eight-hour day based upon the State
 4   agency physicians’ opinion, his claim fails because the failure to include this
 5   limitation was harmless. As discussed above, the ALJ’s decision makes clear that
 6   Plaintiff was able to perform several different sedentary jobs existing in significant
 7   numbers in the national economy, and therefore, those jobs were consistent with the
 8   State agency physicians’ opinions restricting Plaintiff to two hours of standing and/or
 9   walking in an eight-hour workday.
10                                     **************
11         For the foregoing reasons, IT IS ORDERED that Judgment be entered
12   affirming the decision of the Commissioner and dismissing this action with prejudice.
13

14   DATED: 10/17/2018
15

16
                                                ALEXANDER F. MacKINNON
17                                          UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                               15
